Title: To George Washington from Moses Hazen, 17 May 1783
From: Hazen, Moses
To: Washington, George


                  
                     Sir
                     West point 17th may 1783
                  
                  I have the Honr to Inclose your Excellency a letter which I have received some Days since from Lieut: Stuart of my Regiment; and a copy of my orders to him which unfortunately led him into the Difficulties he now mentions and complains of; I wish it were in my Power to releive him; But as it is not it becomes a Duty in me to lay the matter before your Excellency—with great respect I have the Honr to be Your Excellencys most obdt and very Humle Servt
                  
                     Moses Hazen
                  
                Enclosure
                                    
                     
                        Sir
                        Pompton May 7th 1783
                     
                     I little thought when I had the honor to receive your Orders of the 15th of January last, investing me with the Command of a detatchment of your Regiment whose destination was the Enemy’s Lines, that a strict attention to, and fulfilment of those Orders would have been attended with the disagreeable consequences which I now beg leave to lay before you.
                     On the 25th of March last being in Newark with my detatchment, I was arrested by the deputy Sheriff of Essex County at the suit of Judah Pennington for detaining Bills of Exchange to the damage of the said Judah six hundred pounds Jersey currency) which Bills were taken below the Enemy’s lines, going into Newark.
                     I need not take up your time by entering in full description of this Judah Pennington, he is the same man whom I took the 17th of January last in Company with a Lieut. Baldwin and others of Newark, who had been previously commited to the Goal of Bergan County in consequence thereof, under an Act of the Legislature of this state, for felony, they being taken in Arms, in the act of Illicit intercourse, with the Enemies of America, which Pennington as well as those committed with him, were soon after liberated by a Habeus Corpus, (and not yet brought to trial) and if common fame does not do them great injustice they have not since been idle in their former business in the illicit trade.
                     The second Case you will find to be of a singular composition, to which I have to beg your particular attention, Viz.
                     I was under the necessity of being in the Town of Newark on the 11th of April last, as well to attend a Civil suit, as to procure Evidence in support of a charge against Lieut. Kinney, for leaving Pompton in Contempt of your Orders, then before a Court Martial at New Windsor.  On the Morning of the next day I was Arrested at the suite of Lieut. Kinney and one Peter Jones, the Writ says, for stoping and taking away the Sleigh and Horses of the said Peter and Abraham to the damage of the said Peter and Abraham One hundred pounds.  Fourteen days elapsed before I was able to procure Bail, part of which time I was in Goal.
                     This Arrest among other unfortunate consequences prevented me from bringing up to Lt Kinney’s tryal the Evidence I intended, in support of the aforementioned Charge, which must have been the cause of his being acquited thereof.
                     Mr Isaac Davis of the same Class with the aforesaid Judah Pennington, and in his predicament, is the Author of the third Case, shall therefore only observe that about the midst of my confinement ocasioned by Lt Kinney  Jones a third Writ was served on me at his suit which says for damages on the Case to the damage of the said Isaac three hundred pounds—to Answer the event of this Action as well as of both the others.  I have with difficulty obtained security in double the sum specified in each.
                     I would beg your attention a moment longer while I just suggest the probability there is of those Actions not being decided in the course of two or three Years (such are the delays of the Law) and the inevitable ruin it would be to me to be obliged to attend them in their different stages, having my connexions three hundred Miles from the state of New Jersey.  Thus sir, I have given you a short detail of the situation I am in, and the rewards that are held forth for my services in endeavouring to execute your Orders which I have hitherto flattered myself have met with your approbation, I have to request your friendly Advice and Assistance in this my deplorable situation, I have the honor to be with great respect, sir, your most hble Servt,
                     
                        W. Stuart.
                     
                  
                  
               